Title: To James Madison from William Pinkney, 8 December 1811
From: Pinkney, William
To: Madison, James


Dear Sir.
Baltimore 8h. Decr. 1811
I am not able to tell you how much pleasure I have received from the kind Letter which you did me the Honor to send to me by Mr Forrest. When I have said that I consider it as a full Pledge of the Continuance of your good opinion & Regard, I have said every thing.
My professional prospects here are as flattering as I could have hoped or desired; and they assure me that, if I am spared for a few Years, I may yet redeem the Negligence of the past. But the office of Attorney-General will not much interfere with them; if, indeed, it will not rather make them better. At any Rate it will place me nearer to you, and, while it will prove that I am still honoured with your Confidence & Friendship, will afford me an Opportunity of giving my humble Assistance to your Endeavours for the public Good. I am ready, therefore (as I mentioned to Mr Forrest) to accept the Appointment whenever it may be your pleasure to make it, and to repair to Washington as soon as it shall be thought expedient. Believe me to be, Dear Sir, with grateful & affectionate Attachment—Your faithful & Obedient Servant
Wm. Pinkney.
